

116 S3077 IS: To provide technical and financial support for the completion of the Interstate 11 environmental impact statement, and for other purposes.
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3077IN THE SENATE OF THE UNITED STATESDecember 17, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide technical and financial support for the completion of the Interstate 11 environmental
			 impact statement, and for other purposes.
	
		1.Assistance for certain routes
 (a)In generalIn the case of a segment described in subsection (b), the Secretary of Transportation shall provide technical and financial assistance, in accordance with subsection (c), required to complete a Tier II environmental impact statement for the segment.
 (b)Segments describedA segment referred to in subsection (a) is a segment of a route described in clause (ii) or (iii) of section 1105(c)(26)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 109 Stat. 597) (except for a segment of a route located between Wickenburg, Arizona, and the Nevada border) for which an environmental impact statement or preliminary engineering has been included in—
 (1)the transportation improvement program and the transportation plan under section 134 of title 23, United States Code, of the applicable metropolitan planning organization; and
 (2)the statewide transportation improvement program under section 135 of title 23, United States Code, of the applicable State.
				(c)Timing
 (1)Inclusion in planningTo be eligible to receive technical and financial assistance under this section, not later than 2 years after the date on which the record of decision is published for the Tier I environmental impact statement for a segment described in subsection (b), the applicable metropolitan planning organization or State shall include the portion of the segment that is under the jurisdiction of the metropolitan planning organization or State in, as applicable—
 (A)the transportation improvement plan of the metropolitan planning organization under section 134 of title 23, United States Code; or
 (B)the statewide transportation improvement program under section 135 of title 23, United States Code, of the State.
 (2)AssistanceNot later than 120 days after the date on which a metropolitan planning organization or State includes the applicable portion of a segment described in subsection (b) in the transportation improvement plan of the metropolitan planning organization or the statewide transportation improvement program of the State, as applicable, pursuant to paragraph (1), the Secretary of Transportation shall provide technical and financial assistance under subsection (a) to the applicable metropolitan planning organization or State.
 (d)Supplement, not supplantFunds made available to carry out this section shall supplement, and not supplant, funds made available to the applicable metropolitan planning organization or State under title 23, United States Code.